      CASE 0:16-cr-00246-JRT-SER Document 716 Filed 03/09/20 Page 1 of 1



                UNITED STATES DISTRICT COURT
                      District of Minnesota

United States of America,                          Case No. 16-cr-246(3) JRT/SER


               Plaintiff,
v.                                                 JUDGMENT IN A CRIMINAL CASE

W Jeffrey Taylor,

              Defendant.




(X)    Decision by Court. This action came to trial or hearing before the Court. The issues have
       been tried or heard and a decision has been rendered.

       IT IS ORDERED THAT:

              1.      The Motion of the United States for a Final Order of Forfeiture
                      [Docket No. 713] is GRANTED;
              2.      All right, title and interest in $30,000 disbursed from the plan
                      account attributable to William Jeffrey Taylor under the Archer
                      Consulting, Inc. 401(k) Profit Sharing Plan and Trust, Plan Account
                      Number 153205, is hereby forfeited to and vested in the United
                      States of America pursuant to 18 U.S.C. § 981(a)(1)(C) in
                      conjunction with 28 U.S.C. § 2461(c); and
              3.      The above-described property shall be disposed of by the United
                      States in accordance with law.


       Date: March 9, 2020
                                                           KATE M. FOGARTY, CLERK

                                                           s/Cara Kreuziger

                                                           By: Cara Kreuziger
                                                           Deputy Clerk
